Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18, 21-23 are pending in Instant Application.
Claims 19-20 are cancelled.
Claims 5, 10, 15 are amended.


Response to Arguments
Applicant's arguments filed in the amendment filed 03/23/2022 have been fully considered but they are not persuasive. The reasons are set forth below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mahjoub et al., “Mahjoub” (U.S. Patent Application: 20170041332) in view of Morris et al., “Morris” (U.S. Patent Application: 20100010975).
As per claim 1, Mahjoub discloses a method comprising:
determining, by a domain name service (DNS) system, user supplemental address information based on a user information subpart of a uniform resource identifier (URI) of a DNS query from a client device (Mahjoub, Para.30, A URL identifies resources available through network hosts. Some examples of URLs are http—HTTP resources, https—HTTP resources over Secure Sockets Layer (SSL), File Transfer Protocol (ftp)—ftp resources, mailto—E-mail address, Lightweight Directory Access Protocol (ldap)—ldap lookups, file—resources available on the local computer or over a local file sharing network, news—Usenet newsgroups, gopher—the Gopher protocol, telnet—the TELNET protocol, and data—the Data: URL scheme for inserting small pieces of content in place. Typically, a URL includes domain names that form a portion of the URL., Para.28, The nameservers 62 in cluster 60 include or are in communication with a local DNS cache 70, a DNS database 72, and subscriber database 74, Para.31, In response to a DNS request for domain name information associated with a domain name, a recursive DNS nameserver within a cluster can determine a client identifier.  A client identifier discriminates the sender, owner, user, or subscribing entity associated with the request for domain name information.  Some examples of a client identifier are IP addresses, user id's, and secure tokens., Para.35, a user or subscriber of a service provided by the DNS cluster may set one or more preferences or selections for how the options are to be enabled or otherwise applied when a DNS nameserver 62 resolves DNS queries associated with the user, Para.36, DNS nameserver 62 can use a subscriber identifier such as a userid, token or other identifier to determine a corresponding user record for a particular request.  The user records and/or network records may be used by a block page service 66 in processing user resource requests.  User records and network records may be used together to determine a set of permissions or preferences for applying to any individual request for domain name information, or requests for actual resources as will be explained hereinafter… This permits a user to define a set of user preferences that can be applied when using different subscriber networks 20.);
determining, a partial domain name response based on a domain name subpart of the URI (Mahjoub, Para.30, A URL identifies resources available through network hosts. Some examples of URLs are http—HTTP resources, https—HTTP resources over Secure Sockets Layer (SSL), File Transfer Protocol (ftp)—ftp resources, mailto—E-mail address, Lightweight Directory Access Protocol (ldap)—ldap lookups, file—resources available on the local computer or over a local file sharing network, news—Usenet newsgroups, gopher—the Gopher protocol, telnet—the TELNET protocol, and data—the Data: URL scheme for inserting small pieces of content in place. Typically, a URL includes domain names that form a portion of the URL, Para.28, The domain name information stored in the cache 70 can be any type of information associated with a domain name… Some examples of domain name information are resource records, Para.29, The DNS cache 70 at each cluster facilitates more efficient responses to DNS requests by storing domain name information such as DNS records corresponding to previously received DNS requests, Para.54, The main fields in an authoritative log include: hostname, SLD domain, hosting IP, IP of responding authoritative name server, UNIX timestamp, time-to-live (TTL), and DNS record type.  An example of an entry from an authlogs stream is: 201848 actually.rootables.com rootables.com 85.143.216.82 208.109.255.42 1439211940 600 A.);
sending the determined destination address to the client device (Mahjoub, Para.30, A response can also include a packet, cell, message, or signal used for transmitting domain name information.  A URL identifies resources available through network hosts, Para.33, The recursive DNS nameserver 62 resolves a particular request for domain name information based on the subscriber information to generate a response.  The recursive DNS nameserver returns the response to the client or a user associated with a client, providing the resolved domain name information in accordance with the subscriber information). 
However Mahjoub does not a destination address responsive to the DNS query.
Morris discloses a destination address responsive to the DNS query (Morris, Para.90, in response to receiving the query region response 435, a message can be sent to the node, the message addressed with a destination network address based on the network identifier.  For example, a network subsystem component 704 can be configured to, in response to receiving the query region response 435, sending a message to the identified node, the message addressed with a destination network address based on the network identifier.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mahjoub with the teachings as in Morris. The motivation for doing so would have been for resolving a query region to a network identifier.  In one embodiment, a method includes receiving, at a multicast server associated with a domain space including a domain having a domain region, a network identifier identifying a node having a node region at least partially present in the domain region. (Morris, Para.07). 


As per claim 2, Mahjoub in view of Morris discloses the method of claim 1, wherein the user information subpart is formatted as a subdomain prepended to the domain name subpart in the URI (Mahjoub, Para.30, A username or secure token may be included in the request for domain information from which the recursive DNS nameserver 62 determines the client identifier and the client information.  In one example, a device or application on a subscriber's network is setup to modify DNS requests to include such identifiers). 

As per claim 3, Mahjoub in view of Morris discloses the method of claim 1, further comprising: determining by identifying a predetermined sequence of characters in the URI (Mahjoub, Para.41, the DNS database 72 may store query logs (querylogs) that track traffic between one or more DNS resolvers and the clients 22.  A querylog entry may include an IP address of the client issuing a query and a hostname requested by the query, among other information, Para.31, A client identifier discriminates the sender, owner, user, or subscribing entity associated with the request for domain name information). 

As per claim 4, Mahjoub in view of Morris discloses the method of claim 1, wherein the partial domain name response comprises a plurality of DNS zone files, and wherein the determining, the destination address responsive to the DNS query comprises: selecting one of the plurality of DNS zone files based on the user supplemental address information (Morris, Para.90, in response to receiving the query region response 435, a message can be sent to the node, the message addressed with a destination network address based on the network identifier.  For example, a network subsystem component 704 can be configured to, in response to receiving the query region response 435, sending a message to the identified node, the message addressed with a destination network address based on the network identifier.). 

As per claim 5, Mahjoub in view of Morris discloses the method of claim 1, wherein the partial domain name response comprises a plurality of DNS resource records (RRs), and wherein the determining, the destination address responsive to the DNS query comprises: selecting one of the plurality of RRs based on the user supplemental address information and determining the destination address responsive to the DNS query based on the selected one of the plurality of RRs and a RR other than the plurality of RRs(Mahjoub, Para.18, FIG. 10A depicts the structure of an example of a DNS resource record., Para.28, domain name information are resource records, such as “A” records used for storing a 32-bit IP address associated with a domain name, “AAAA” records used for storing an IPv6 128-bit address associated with a domain name, and “CNAME” or canonical name records for a DNS alias. A request for domain name information can include a packet, cell, message, or signal used to ask for domain name information., Para.120, the DNS nameserver obtains the requested domain name information. Step 508 may include determining the domain in the request for domain name information and checking cache 70 for a domain name record corresponding to the requested domain. If the cache 70 contains a domain name record for the requested domain and the record is not expired, the DNS nameserver 62 obtains the cached domain name record. If the cache 70 does not contain a domain name record for the requested domain or if the domain name record is expired, the DNS nameserver 62 attempts to retrieve the domain name information using one or more authoritative and/or root DNS nameservers.). 


As per claim 6, Mahjoub in view of Morris discloses the method of claim 1, wherein the partial domain name response is an identification of an Internet Protocol (IP) subnet, and wherein the user supplemental address information comprises a host part of an IP address (Mahjoub, Para.76, the CDD subsystem determines if the IP address range associated with the IP address is smaller than a predetermined threshold.  For example, in a system that utilizes 32 bits to represent a range of IP addresses, a variable number of bits may be used to represent subnets and a variable number of bits may be used to represent individual hosts or machines.  ). 

As per claim 7, Mahjoub in view of Morris discloses the method of claim 6, wherein the determining the destination address responsive to the DNS query comprises combining, through subnet masking, the identification of the IP subnet with the host part to produce a destination IP address (Mahjoub, Para.76, the CDD subsystem determines if the IP address range associated with the IP address is smaller than a predetermined threshold.  For example, in a system that utilizes 32 bits to represent a range of IP addresses, a variable number of bits may be used to represent subnets and a variable number of bits may be used to represent individual hosts or machines.  ). 


As per claim 8, Mahjoub in view of Morris discloses the method of claim 1, wherein the user supplemental address information is determined based on a query, to a database remote from the DNS system, using the user information subpart of the URI (Mahjoub, Para.36, Network records may be included in subscriber database 74 that specify preferences or selections for resolving domain name queries associated with a particular subscriber's network 20.).

As per claim 9, Mahjoub in view of Morris discloses the method of claim 1, further comprising: selecting a database based on the domain name subpart; and wherein the user supplemental address information is determined based on a query, to the database, using the user information subpart of the URI (Mahjoub, Para.40, DNS database 72 includes a log of passive DNS information exchanged between the DNS cluster 60 and clients 22 and/or the DNS cluster 60 and nameservers hosted on the Internet (e.g., root servers and nameservers), Para.41, DNS information, including information from the authoritative name server logs (authlogs) and query logs is stored in the DNS database 72.  In some embodiments, the DNS database 72 stores authlogs that log traffic between one or more DNS resolvers and authoritative name servers hosted on the Internet.).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mahjoub et al., “Mahjoub” (U.S. Patent Application: 20170041332) in view of Morris et al., “Morris” (U.S. Patent Application: 20100010975) and further in view of Barber et al., “Barber” (U.S. Patent Application: 20140250241).

As per claim 10, Mahjoub discloses method comprising: 
sending, by a domain name service (DNS) server  to a differentiating service , a user information subpart of a uniform resource identifier of a DNS query  from a client device (Mahjoub, Para.30, A URL identifies resources available through network hosts. Some examples of URLs are http—HTTP resources, https—HTTP resources over Secure Sockets Layer (SSL), File Transfer Protocol (ftp)—ftp resources, mailto—E-mail address, Lightweight Directory Access Protocol (ldap)—ldap lookups, file—resources available on the local computer or over a local file sharing network, news—Usenet newsgroups, gopher—the Gopher protocol, telnet—the TELNET protocol, and data—the Data: URL scheme for inserting small pieces of content in place. Typically, a URL includes domain names that form a portion of the URL., Para.28, The nameservers 62 in cluster 60 include or are in communication with a local DNS cache 70, a DNS database 72, and subscriber database 74, Para.31, In response to a DNS request for domain name information associated with a domain name, a recursive DNS nameserver within a cluster can determine a client identifier.  A client identifier discriminates the sender, owner, user, or subscribing entity associated with the request for domain name information.  Some examples of a client identifier are IP addresses, user id's, and secure tokens., Mahjoub, Para.38, When a request for domain name information is received, the DNS nameserver 62 resolves the domain name query using the subscriber information and any flags in the domain name record, Para.120, DNS nameserver 62 receives a request for domain name information from a client device 22, Mahjoub, Para.31, A username or secure token may be included in the request for domain information from which the recursive DNS nameserver 62 determines the client identifier and the client information));
receiving, from the differentiating service based on sending the user information subpart to the differentiating service, user supplemental address information corresponding to the user information subpart (Mahjoub, Para.31, In response to a DNS request for domain name information associated with a domain name, a recursive DNS nameserver within a cluster can determine a client identifier.  A client identifier discriminates the sender, owner, user, or subscribing entity associated with the request for domain name information.  Some examples of a client identifier are IP addresses, user id's, and secure tokens… A username or secure token may be included in the request for domain information from which the recursive DNS nameserver 62 determines the client identifier and the client information.); 
determining a partial domain name response based on a domain name subpart of the URI  (Mahjoub, Para.28, The domain name information stored in the cache 70 can be any type of information associated with a domain name… Some examples of domain name information are resource records, Para.29, The DNS cache 70 at each cluster facilitates more efficient responses to DNS requests by storing domain name information such as DNS records corresponding to previously received DNS requests.);
sending the determined destination address to the client device (Mahjoub, Para.30, A response can also include a packet, cell, message, or signal used for transmitting domain name information.  A URL identifies resources available through network hosts, Para.33, The recursive DNS nameserver 62 resolves a particular request for domain name information based on the subscriber information to generate a response.  The recursive DNS nameserver returns the response to the client or a user associated with a client, providing the resolved domain name information in accordance with the subscriber information, Para.33, providing DNS services to the DNS client, the DNS servers may provide resolved domain name information (e.g., information for a requested domain 42) or redirect the DNS client to another location based on subscriber information stored at the DNS servers that indicates how an end user wants the DNS servers to employ the DNS resolutions options or features ). 
However Mahjoub does not disclose a destination address responsive to the DNS query.
Morris discloses a destination address responsive to the DNS query (Morris, Para.90, in response to receiving the query region response 435, a message can be sent to the node, the message addressed with a destination network address based on the network identifier.  For example, a network subsystem component 704 can be configured to, in response to receiving the query region response 435, sending a message to the identified node, the message addressed with a destination network address based on the network identifier.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mahjoub with the teachings as in Morris. The motivation for doing so would have been for resolving a query region to a network identifier.  In one embodiment, a method includes receiving, at a multicast server associated with a domain space including a domain having a domain region, a network identifier identifying a node having a node region at least partially present in the domain region. (Morris, Para.07). 
However Mahjoub in view of Morris  does not explicitly disclose sending the user information subpart to a differentiating service; receiving, from the differentiating service and in response to transmitting the user information subpart to the differentiating service, user supplemental address information corresponding to the user information subpart;
Barber discloses transmitting the user information subpart to a differentiating service; receiving, from the differentiating service and in response to transmitting the user information subpart to the differentiating service, user supplemental address information corresponding to the user information subpart (Barber, Para.10, A service plan of a client is assigned to a first network capable device used by the client.  The service plan is implemented through a request for domain name resolution (DNS request) under a session established between the first network capable device and its assigned first virtual DNS server.  The session is uniquely identified by a combination of a first source IP address of a first network device used by the first network capable device to access the communication network, and a first target IP address of the first virtual DNS server.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mahjoub, Morris with the teachings as in Barber. The motivation for doing so would have been for classifying domains based on DNS traffic so that domains that are malicious or associated with malicious activity can be identified. According to at least one example embodiment, malicious domains are identified by analyzing, at a server having network connectivity, traffic between one or more clients and one or more Domain Name System (DNS) resolvers, detecting a spike in the traffic for a particular domain, and categorizing queries in the spike based on one or more query features.  The particular domain is classified based on the categorizing (Barber, Para.21). 


As per claim 11, the modified Mahjoub discloses the method of claim 10, wherein the differentiating service generates the user supplemental address information based on the user information subpart (Barber,  Para.11, The service provider determines a service plan of a client using the network capable device to access a communication network.  The service plan/client association is based on the unique combination of the source IP address and the target address, Para.29, providing service plans to DNS subscribers through the establishment of unique sessions between client capable devices used to access the internet and their virtual DNS server used for domain name resolution.  More particularly, the present invention allows for implementation of a service plan upon the request of a web site on the internet, and more specifically, upon the request of a domain name of the web site.  For instance, the service plan may restrict access to a particular web site, or a type of web site for a corresponding client. ).

As per claim 12, the modified Mahjoub discloses the method of claim 10, wherein the differentiating service is local to the DNS server (Barber, Para.27, office local area network (LAN) are indistinguishable to the DNS server, since both machines use the IP address of a router to make DNS requests over a communication network). 

As per claim 13, the modified Mahjoub discloses the method of claim 10, wherein the differentiating service determines the user supplemental address information based on a load balancing operation (Mahjoub, Para.101, the query logs track traffic between one or more client and one or more DNS servers or resolvers). 

As per claim 14, the modified Mahjoub discloses the method of claim 10, wherein the partial domain name response comprises a plurality of DNS zone files, and wherein the determining, the destination address responsive to the DNS query comprises: selecting one of the plurality of DNS zone files based on the user supplemental address information(Morris, Para.90, in response to receiving the query region response 435, a message can be sent to the node, the message addressed with a destination network address based on the network identifier.  For example, a network subsystem component 704 can be configured to, in response to receiving the query region response 435, sending a message to the identified node, the message addressed with a destination network address based on the network identifier.). 
 

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahjoub et al., “Mahjoub” (U.S. Patent Application: 20170041332) in view of Morris et al., “Morris” (U.S. Patent Application: 20100010975) and further in view of Covdy et al., “Covdy” (U.S. Patent Application: 20180302400).

As per claim 15, Mahjoub discloses a method comprising: 
determining, based on the decrypted user information subpart, user supplemental address information, a user information subpart of a uniform resource identifier of a DNS query  from a client device (Mahjoub, Mahjoub, Para.30, A URL identifies resources available through network hosts. Some examples of URLs are http—HTTP resources, https—HTTP resources over Secure Sockets Layer (SSL), File Transfer Protocol (ftp)—ftp resources, mailto—E-mail address, Lightweight Directory Access Protocol (ldap)—ldap lookups, file—resources available on the local computer or over a local file sharing network, news—Usenet newsgroups, gopher—the Gopher protocol, telnet—the TELNET protocol, and data—the Data: URL scheme for inserting small pieces of content in place. Typically, a URL includes domain names that form a portion of the URL., Para.28, The nameservers 62 in cluster 60 include or are in communication with a local DNS cache 70, a DNS database 72, and subscriber database 74, Para.31, In response to a DNS request for domain name information associated with a domain name, a recursive DNS nameserver within a cluster can determine a client identifier.  A client identifier discriminates the sender, owner, user, or subscribing entity associated with the request for domain name information.  Some examples of a client identifier are IP addresses, user id's, and secure tokens., Para.28, The nameservers 62 in cluster 60 include or are in communication with a local DNS cache 70, a DNS database 72, and subscriber database 74, Para.35, Preferences or settings for a user or subscriber may be stored as subscriber information at subscriber database 74 or in one or more storage devices accessible to the DNS cluster 60.  Upon identifying the user, subscriber information associated with the user may be used to alter the IP address in a DNS response that the user receives) [ In the instant application “user information subpart of a uniform resource identifier (URI) of a DNS query” is not discloses. The Examiner interpreted the claim language as broadest reasonable interpretation]);
  determining a partial domain name response based on a a domain name subpart of the URI (Mahjoub, Para.28, The domain name information stored in the cache 70 can be any type of information associated with a domain name… Some examples of domain name information are resource records, Para.29, The DNS cache 70 at each cluster facilitates more efficient responses to DNS requests by storing domain name information such as DNS records corresponding to previously received DNS requests.);
sending the determined destination address to the client device(Mahjoub, Para.30, A response can also include a packet, cell, message, or signal used for transmitting domain name information.  A URL identifies resources available through network hosts, Para.33, The recursive DNS nameserver 62 resolves a particular request for domain name information based on the subscriber information to generate a response.  The recursive DNS nameserver returns the response to the client or a user associated with a client, providing the resolved domain name information in accordance with the subscriber information). 
However Mahjoub does not disclose determining, based on the user supplemental address information and the partial domain name response, a destination address responsive to the DNS query.
Morris discloses determining, based on the user supplemental address information and the partial domain name response, a destination address responsive to the DNS query (Morris, Para.90, in response to receiving the query region response 435, a message can be sent to the node, the message addressed with a destination network address based on the network identifier.  For example, a network subsystem component 704 can be configured to, in response to receiving the query region response 435, sending a message to the identified node, the message addressed with a destination network address based on the network identifier.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mahjoub with the teachings as in Morris. The motivation for doing so would have been for resolving a query region to a network identifier.  In one embodiment, a method includes receiving, at a multicast server associated with a domain space including a domain having a domain region, a network identifier identifying a node having a node region at least partially present in the domain region. (Morris, Para.07). 
 However Mahjoub and Morris do not disclose decrypting the encrypted user information subpart in order to obtain a decrypted user information subpart.
Covdy discloses encrypted user information and decrypted user information and decrypting the encrypted user information subpart in order to obtain a decrypted user information subpart Covdy, Para.82, The encryption request for the information sent by the first server device to the second server device can include a variety of information that includes but is not limited to a client device identification value (e.g., a username of the client device that is requesting access to the instance), an authorization level, Para.4, The encrypted information is decryptable by the instance using a public key associated with the private key in response to the client device providing the encrypted information to the instance.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mahjoub, Morris with the teachings as in Covdy. The motivation for doing so would have been for providing a system (e.g., an authentication system) and a method for authenticating access to an instance.  The authentication system can include a device (e.g., a server device) that receives the access request from a client device, that communicates with and submits an encryption request to a security device to generate encrypted information, and that sends or transmits the generated encrypted information back to the client device that utilizes the encrypted information to garner access to the instance. (Covdy, Para.20). 

As per claim 16, the modified Mahjoub discloses the method of claim 15, wherein determining the user supplemental address information is based on a query to a database, using the decrypted user information subpart, (Covdy, Para.82, The encryption request for the information sent by the first server device to the second server device can include a variety of information that includes but is not limited to a client device identification value (e.g., a username of the client device that is requesting access to the instance), an authorization level ). 

As per claim 17, the modified Mahjoub discloses the method of claim 15, wherein the encrypted user information subpart of URI query is encrypted with an encryption key made available by the DNS system (Covdy, Para.67, The encrypted information can be encrypted using a private key by the authentication system 306.  Once the client device 302 receives the encrypted information from the authentication system 306, the client device 302 can provide the encrypted information to the instance 304 to obtain access to the instance 304). 

As per claim 18, the modified Mahjoub discloses the method of claim 15, wherein the decrypting comprises decrypting the encrypted user information subpart based on at least one of: a decryption key, associated with the DNS system, that is valid for a predetermined period of time and invalid after the predetermined period of time has elapsed (Covdy, Para.22, If the encrypted information includes an expiration time (e.g., one week or a particular date/time), then the client device may be required to submit the encrypted information (which can also include a password or which can serve as a password) to the instance before the expiration time); a decryption key made available by the DNS system via a first DNS resource record (RR), or a decryption key having a validity period corresponding to a time to live (TTL) value of a second DNS RR(Covdy, Para.82, The encryption request for the information sent by the first server device to the second server device can include a variety of information that includes but is not limited to a client device identification value (e.g., a username of the client device that is requesting access to the instance), an authorization level…a predetermined time period (e.g., a time period that the request can be valid for such as one week), an expiration timestamp (e.g., a timestamp when the request expires such as a certain date and time)). 


As per claim 21, the modified Mahjoub discloses the method of claim 1, wherein the user supplemental address information comprises one or more of: a username associated with the client device, a geographic region associated with the client device, a customer type associated with the client device, a customer number associated with the client device, an account number associated with the client device, or a service level associated with the client device (Mahjoub, Para.31, A username or secure token may be included in the request for domain information from which the recursive DNS nameserver 62 determines the client identifier and the client information.  In one example, a device or application on a subscriber's network is setup to modify DNS requests to include such identifiers, Para.97, peripheral ASNs may be clustered by country or other geographic criteria, Para.32, he client identifier is a subscriber identifier and the client information is subscriber information.  The client identifier can identify the entire subscriber network or an individual client within a subscriber network.  A subscriber is generally an individual and/or entity that agrees to service conditions of an operator of a recursive DNS cluster 60 ).

With respect to Claim 22, 23 are substantially similar to Claim 21 and are rejected in the same manner, the same art and reasoning applying.

The applicant Argue:
Argument 1:	 
Applicant argues that the reference Mahjoub in view of Morris fails to teach or suggest “user supplemental address information based on a user information subpart of a uniform resource identifier (URI) of a DNS query from a client device” as recited in claim 1, 10, 15. 

In response, Examiner would like to point out that the reference Mahjoub discloses in Para.30, “A response can also include a packet, cell, message, or signal used for transmitting domain name information. A URL identifies resources available through network hosts. Some examples of URLs are http—HTTP resources, https—HTTP resources over Secure Sockets Layer (SSL), File Transfer Protocol (ftp)—ftp resources, mailto—E-mail address, Lightweight Directory Access Protocol (ldap)—ldap lookups, file—resources available on the local computer or over a local file sharing network, news—Usenet newsgroups, gopher—the Gopher protocol, telnet—the TELNET protocol, and data—the Data: URL scheme for inserting small pieces of content in place. Typically, a URL includes domain names that form a portion of the URL.” and in Para.31 “ In response to a DNS request for domain name information associated with a domain name, a recursive DNS nameserver within a cluster can determine a client identifier.  A client identifier discriminates the sender, owner, user, or subscribing entity associated with the request for domain name information.  Some examples of a client identifier are IP addresses, user id's, and secure tokens” and in Para.35, “a user or subscriber of a service provided by the DNS cluster may set one or more preferences or selections for how the options are to be enabled or otherwise applied when a DNS nameserver 62 resolves DNS queries associated with the user” and in Para.58, “the hostname skolaut-ongewassenst.fsibusinessmanagers.com is a hostname that resolves to the IP address 69.162.76.38 with ASN of AS46475, but the second level domain fsibusinessmanagers.com resolves to the IP address 184.168.221.19 with an ASN of AS26496, further filtering may be performed at step 148 and any subsequent steps (e.g., steps 150 and 152)”. 
Mahjoub also discloses in Para.65, “an IP address to prefix mapping that might be provided when using an IP to prefix (e.g., ASN) mapping system or service like the service provided at "http://asn.cymru.com/cgi-bin/whois.cgi." [URL or URI] Notably, in FIG. 4, the IP address 69.162.76.38 is mapped to AS 46475.  The mapping also indicates that the IP address has a BGP prefix of 69.162.64.0/18.  .”
The user sends the DNS request for a unique resource by using URL. A username or secure token may be included in the request for domain information from which the recursive DNS nameserver  determines the client identifier and the client information. The client identifier and the client information could be interpreted as user supplemental address information. A URL is a specific type of Uniform Resource Identifier (URI). The reference discloses the URL in para.30. 



Argument 2:	 
Applicant argues that the reference Mahjoub in view of Morris fails to teach or suggest “determining a partial domain name response based on a domain name subpart of the URI” as recited in claim 1, 10, 15. 
In response, Examiner would like to point out that the reference Mahjoub discloses in Para.131, “FIG. 10B is a block diagram 1050 depicting the structure of a DNS message response or request. A DNS message includes a header field 1052, a question field 1054, an answer field 1056, an authority field 1058 and an additional field 1060. The question field indicates the question for (or request) of the name server in a DNS request. The answer field in a DNS response includes one or more resource records answering a question from a DNS request. The authority field includes one or more resource records pointing to an authority. The additional field is structured like a resource record and can include various types of information, such as the subscriber identifier as described above” and in Para.31, “In response to a DNS request for domain name information associated with a domain name, a recursive DNS nameserver within a cluster can determine a client identifier. A client identifier discriminates the sender, owner, user, or subscribing entity associated with the request for domain name information. Some examples of a client identifier are IP addresses, user id's, and secure tokens. If an IP address identifier is used, the recursive DNS nameserver 62 can inspect the network packet containing the request to determine the source IP address of the packet. A username or secure token may be included in the request for domain information from which the recursive DNS nameserver 62 determines the client identifier and the client information. In one example, a device or application on a subscriber's network is setup to modify DNS requests to include such identifiers.” And in Para.30., “A URL identifies resources available through network hosts. Some examples of URLs are http—HTTP resources, https—HTTP resources over Secure Sockets Layer (SSL), File Transfer Protocol (ftp)—ftp resources, mailto—E-mail address, Lightweight Directory Access Protocol (ldap)—ldap lookups, file—resources available on the local computer or over a local file sharing network, news—Usenet newsgroups, gopher—the Gopher protocol, telnet—the TELNET protocol, and data—the Data: URL scheme for inserting small pieces of content in place. Typically, a URL includes domain names that form a portion of the URL.”. 

The user sends the DNS request for a unique resource by using URL. A username or secure token may be included in the request for domain information from which the recursive DNS nameserver  determines the client identifier and the client information. The client identifier and the client information could be interpreted as user supplemental address information. A URL is a specific type of Uniform Resource Identifier (URI). The reference discloses the URL in para.30. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NORMIN ABEDIN/Primary Examiner, Art Unit 2449